DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claim 1-5 and 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly Pietilainen (US2018/0145821 A1), either alone or in combination fails to teach or suggest the limitation of:
“a management master to manage the time information and send, to one of the time masters, notification of a highest priority, the one of the timer masters holding a priority that is highest among priorities of the time masters, wherein the management master includes a management master priority requester to transmit, when the time synchronization system starts operating, to each of the time masters a priority request frame requesting a priority that is set for the each of the time masters in advance, and a management master highest priority processor to transmit, to the one of the time masters holding the priority that is highest among the priorities of the time masters, a highest priority notification frame for changing the priority of the one of the time masters to the 
 “each of the simple time masters being to (i) compare a priority of the each of the simple time masters and priorities acquired from the time masters and the simple time master other than the each of the simple time masters and (ii) transmit a time notification frame; and a management master to manage the time information and send, to one of the time masters, notification of a highest priority, the one of the time masters holding a priority that is highest among the priorities of the time masters, wherein the management master includes a management master priority requester to transmit, when the time synchronization system starts operating, to each of the time masters a priority request frame requesting a priority that is set for the each of the time masters in advance, and a management master highest priority processor to transmit, to the one of the time one of the time masters to the highest priority that is to be held by a grandmaster, the grandmaster transmits, when the time synchronization system starts operating, to each of the time masters other than the grandmaster, based on the time information held in the grandmaster, a time notification frame for synchronization of a time of the at least one of the time masters other than the grandmaster, and after the time masters and the simple time masters execute the time synchronization with the time of the grandmaster, the one of the time masters that receives from the management master the highest priority notification frame changes, at a time when an additional time master or simple time master that holds a priority that is higher than any of the priorities of the time masters and the simple time masters is newly connected, the priority thereof to the highest priority to serve as the grandmaster” as recited in claim 4;
“a time master priority responder to transmit, when a priority request frame requesting a priority that is set for the time master in advance is received, a priority response frame as a response including the priority; a time master highest priority processor to change, when a highest priority notification frame is received, the priority to a highest priority; and a time master best master clock algorithm (BMCA) processor to execute processing of comparing the priority of the time master and at least one priority acquired from at least one of another of the time master and selecting, as 
“time masters to hold time information and a management master to manage the time information and send, to one of the time masters, notification of a highest priority, the one of the time masters holding a priority that is highest among priorities of the time masters, the time synchronization method comprising: when the time synchronization system starts operating, transmitting by the management master to each of the time masters a priority request frame requesting a priority that is set for the each of the time masters in advance, transmitting by the management master, to the one of the time masters holding the priority that is highest among the priorities of the time masters, a highest priority notification frame for changing the priority of the one of the time masters to the highest priority, in response to each of the time masters receiving the priority request frame from the management master, transmitting by the each of the time masters to the management master a priority response frame as a response including the priority stored in the each of the time masters, in response to the one of the time masters receiving the highest priority notification frame from the management master, changing, by the one of the time masters, the priority thereof to the highest priority, comparing, by each of the time masters, the priority of the each of the time masters and the priority acquired from each of the time masters 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633 
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633